DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 15-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3 and 13 and canceled claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al WIPO Patent No. WO 92/07212.

With regard to claim 1, Moore et al disclose a gimbal joint, comprising:

a monolithic second member (at 56, 58, 94 - monolithic is constituting a single unit when the parts are welded together page 7, lines 25-27 to page 8, lines 1-4 and page 12, lines 9-15) including a second connection portion (at 124) engaged with the first connection portion (see Figure 2);
wherein the monolithic first member and the monolithic second member are configured to move relative to each other about a plurality of axes (movement of the different angles in Figure 1); and wherein the first connection portion and the second connection portion each includes a curved section (curved sections at 100, 124) directly engaged with one another (see Figure 2).

With regard to claim 3, Moore et al disclose wherein the curved section of the first connection portion includes a first loop (at 100), and the curved section of the second connection portion includes a second loop (at 124) engaged with the first loop (see Figure 2).

With regard to claim 4, Moore et al disclose wherein at least one of the monolithic first member and the monolithic second member are capable of being formed via additive manufacturing.
Note: the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight.

With regard to claim 5, Moore et al disclose wherein the monolithic first member is configured for connection with a first high temperature fluid duct (at 12), and the monolithic second member is configured for connection with a second high temperature fluid duct (at 14) (Note: the first and second members are capable of being configured for connection to the first and second ducts).

With regard to claim 9, Moore et al disclose wherein the monolithic first member (at 56, 58, 92) is substantially identical to the monolithic second member (at 56, 58, 94).

Claim(s) 1, 3, 4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shpigel U.S. Patent No. 5,184,891.

With regard to claim 1, and as seen in Figure 14, Shpigel discloses a gimbal joint, comprising:
a monolithic first member (at 1231) including a first connection portion (portion connected to 1221); and
a monolithic second member (at 1221) including a second connection portion (portion connected to 1231) engaged with the first connection portion;
wherein the monolithic first member and the monolithic second member are configured to move relative to each other about a plurality of axes (column 2, lines 11-14); and wherein the first connection portion and the second connection portion each includes a curved section directly engaged with one another (where 1231 and 1221 are connected together).

With regard to claim 3, and as seen in Figure 14, Shpigel discloses wherein the curved section of the first connection portion includes a first loop (loop of 1231 engaged with 1221), and the curved section of the second connection portion includes a second loop (loop of 1221 engaged with 1231) engaged with a second the first loop of the second connection portion.

With regard to claim 4, Shpigel discloses wherein at least one of the monolithic first member and the monolithic second member are capable of being formed via additive manufacturing.
Note: the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight.

With regard to claim 9, and as seen in Figure 14, Shpigel discloses wherein the monolithic first member (at 1231) is substantially identical to the monolithic second member (at 1221).

With regard to claim 10, and as seen in Figure 14, Shpigel discloses wherein the monolithic first member (at 1231) includes a plurality of support members (at 1241, 1291) and a support base (at 1248); and the support base includes an axially-extending aperture (aperture through 1248) that extends through the support base.



With regard to claim 12, and as seen in Figure 14, Shpigel discloses wherein the monolithic second member (at 1221) includes a plurality of support members (at 1211, 1261) and a support base (at 1218); and the support base (at 1218) of the monolithic second member (at 1221) includes an axially-extending aperture (aperture through 1218) that extends through the support base of the monolithic second member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Love, Moore et al, Godel et al and Hyatt are being cited to show examples of joints with first and second members with curved first and second connections portions.

Applicant's amendment of at least “wherein the first connection portion and the second connection portion each includes a curved section directly engaged with one another…” necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679